.;..;A;...O;...24;...5B~(R;;;.;ev;....0;...2/.;..;08;;,;/2;...0l;...9);;.;;J.;.;.;ud;,.;gm;;;;;e.;.;.;nt.;;;;in;.;;a..;,C;.;;rim.;.;.;i;.;;na;...IP;...et;;,;;,ty..;,C..;,as;...e(;;,=,M;...od;...ifi=1ed"'"')==============================Pag
                                                                                                                                                                                                                                              __e_I_of_I..._3



                                                         UNITED STATES DISTRICT COURT
                                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                                                                   JUDGMENT IN A CRIMINAL CASE
                                                                                                                                             (For Offenses Committed On or After November I, 1987)
                                                           V.


                                     Jimmy Curiel-Carrillo                                                                                   Case Number: 2:19-mj-10652

                                                                                                                                            Federal Defenders


REGISTRATION NO. 66104298                                                                                                                                                          FILED
THE DEFENDANT:                                                                                                                                                                         SEP 1 3 2019
 IZI pleaded guilty to count( s) 1 of Complaint
                                                                   ---~----------.-1;;;;;;.._;;;;;;;;;;;;;;;;;;;;;~~:---.-
  •       was found guilty to count(s)
          after a plea of not guilty.                                          IW                          UTV
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following of ense(s):

Title & Section                                       Nature of Offense                                                                                                                            Count Number(s)
8:1325                                                ILLEGAL ENTRY (Misdemeanor)                                                                                                                  1

  D The defendant has been found not guilty on count(s)
                                               -------------------
  •       Count(s)
                                -----------------
                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                             )(TIME                     SERVED                                                            _ _ _ _ _ _ _ _ days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                          Friday, September 13, 2019
                                                                                                                          Date of Imposition of Sentence



                                                                                                                          ~~~
                            1

Received \
                      -  -------
                      DUS M
                                                                                                                          H00RABLERUrn73       EZMoNTENE
                                                                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                                                              2: 19-mj-10652
